Citation Nr: 0939186	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to February 
1946 and from April 1946 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran's claim was denied by the Board in August 2006.  
He appealed to the Court of Appeals for Veterans Claims 
(Court).  In a November 2007 Memorandum Decision, the Court 
vacated the Board's August 2006 decision and remanded for 
further proceedings consistent with the decision.  In May 
2008 and again in March 2009, the Board remanded the matter 
for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not indicate the Veteran's official 
military duties brought him within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan, between August 
1945 and July 1946.

2.  The evidence shows the Veteran was diagnosed with 
prostate cancer in 1987.

3.  Competent medical evidence does not indicate that the 
Veteran's prostate cancer was acquired during his military 
service or was otherwise attributable to his service


CONCLUSION OF LAW

The Veteran's prostate cancer, status post radical 
prostatectomy, was not incurred in or aggravated by his 
active service, and is not proximately due to or the result 
of exposure to ionizing radiation.  38 U.S.C.A. §§ 1110; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
3.311 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including malignant tumors, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The evidence shows that the Veteran was diagnosed with 
prostate cancer in December 1987 and he underwent a radical 
prostatectomy the following month.  See May 1989 letter from 
private medical provider.  The Veteran contends that his 
prostate cancer is the result of his military service in the 
U.S. Navy, specifically contending exposure to atomic 
radiation in Japan in 1945.  In support of his claim, he 
submitted an August 2000 article concerning "atomic 
veterans."  However, the article deals with civilian nuclear 
bomb makers and military participants in nuclear weapons 
testing in the 1950s; neither situation is relevant to the 
Veteran and therefore, the article is not material evidence 
in support of his claim.

The Veteran indicates that he was exposed to atomic radiation 
when the naval vessel he was aboard operated in the Sea of 
Japan after the atomic bombs were dropped and his ship landed 
in Japan (Yokahama, near Tokyo) in September 1945.  
Regulations permit service connection for certain cancer 
types, including prostate cancer, for "radiation-exposed" 
veterans.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

However, a "radiation- exposed veteran" is defined as a 
veteran who was involved in a "radiation-risk activity" 
during military service.  Regulations define "radiation-risk 
activities" to include: participation at atmospheric nuclear 
tests; being present at the occupation of Hiroshima or 
Nagasaki beginning on August 6, 1945 through July 1, 1946; 
and service at specific nuclear weapons production 
facilities.  38 C.F.R. §§ 3.309(d)(3) (2009).  The term 
"occupation of Hiroshima or Nagasaki, Japan" means official 
military duties within 10 miles of the city limits of either 
city.  However, the evidence does not show and the Veteran 
does not contend that he was within 10 miles of the city 
limits of either Hiroshima or Nagasaki; instead his ship 
docked in Yokahama.  Specifically, in May 2008, the Board 
remanded this matter to obtain ship's logs for the USS Clay.  
The evidence obtained as a result of the Board's remand 
indicates that the USS Clay was stationed more than 400 miles 
from Hiroshima, and more than 800 miles from Nagasaki.  As 
such, the evidence does not reveal that the Veteran meets any 
of the criteria to be considered a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309.  Furthermore, the Veteran 
does not contend, and the evidence does not establish, that 
he was otherwise exposed to ionizing radiation, to permit 
application of 38 C.F.R. § 3.311.  Therefore, service 
connection on the basis of exposure to ionizing radiation is 
denied.

The Board has also considered whether service connection is 
warranted on a direct basis, as the Veteran's service 
treatment records (STRs) show that the Veteran was treated 
for a genitourinary problem during active service.  
Specifically, the STRs show that the Veteran was treated for 
a painful mass in the left scrotum, diagnosed as a hydrocele 
with a varicocele present.  He underwent corrective surgery 
in September 1949.

In March 2009, the Board remanded this matter for a VA 
medical opinion addressing the in-service genitourinary 
problem and its relation, if any, to the Veteran's prostate 
cancer.   In May 2009, a VA examiner reviewed the STRs and VA 
treatment records and opined that the Veteran's prostate 
cancer was not caused by or a result of the hydrocele and 
varicocele treated during active service.  The examiner based 
his opinion on his review of the STRs and medical literature, 
which revealed no evidence supporting a connection between 
hydrocele and/or varicocele and prostate cancer, weighing 
against the claim for service connection.

The Board also reviewed VA outpatient treatment records and 
private treatment records; however, none of the medical 
records indicated a nexus between the Veteran's disability 
and his active service.

The Board has considered the Veteran's assertions that his 
prostate cancer is related to his service, including exposure 
to ionizing radiation.  However, as a layperson, the Veteran 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the evidence does not show that it is at 
least as likely as not that any prostate cancer is related to 
the Veteran's service or to alleged exposure to ionizing 
radiation during his service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Prior to initial adjudication of his claim, the Veteran was 
notified by letters in April 2001 of the evidence needed to 
establish service connection, to include specific evidentiary 
requirements for claims based on radiation exposure.  The 
letters also notified him of the evidence VA would seek and 
the evidence he was required to submit, and requested he 
identify or submit any of the needed evidence.  The Veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  See also July 2009 correspondence (Veteran 
indicates he knows of no additional evidence concerning his 
claim).  Under these circumstances, the Board considers VA's 
notice requirements are met and any issue as to completeness 
to be harmless.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
record, statements, and research articles.  The Veteran was 
afforded a VA medical examinations.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for prostate cancer, status post radical 
prostatectomy is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


